Citation Nr: 1127937	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  08-06 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right arm/shoulder disability, to include as secondary to the service-connected residuals of a fracture of the right middle finger; index finger; ring finger; and hand condition, other than the residuals of fractured fingers.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1949 to February 1953 and from October 1953 to December 1957.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In March 2009, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Cleveland RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of this hearing is in the Veteran's claims folder.

In June 2009 and January 2011, the Board remanded the matter on appeal for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2011, the Board remanded for another VA examination because it was unclear whether the August 2009 VA examiner addressed the Veteran's claim for a right arm/shoulder disability.  In January 2011, the Veteran underwent another VA examination.  Following review of the claims file and examination of the Veteran, the examiner diagnosed right shoulder tendinitis with arthritis.  The examiner opined that the Veteran's right shoulder condition is not likely related to his right hand but rather a natural age progression.

In July 2011, the Veteran's representative stated that it was unclear what the examiner meant by "natural age progression" and requested clarification.  The Board agrees that the examiner did not adequately support his opinion with a thorough rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Accordingly, a remand is needed for an addendum.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Return the January 2011 VA examination report to the examiner for an addendum.  The examiner should fully explain his opinion that the Veteran's right shoulder tendinitis with arthritis is not likely related to his right hand but rather a "natural age progression."  

If it is not possible to obtain an addendum, schedule the Veteran for another VA examination to evaluate his claim for a right arm/shoulder disability, to include as secondary to the service-connected residuals of a fracture of the right middle finger; index finger; ring finger; and hand condition, other than the residuals of fractured fingers.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, and prior VA examination reports, the examiner should render any relevant diagnoses pertaining to the claim for a right arm/shoulder disability.  The examiner should evaluate any nerve, bone, muscle, ligament, etc. disability that might be present.  

The examiner should opine as to the relationship, if any, between the Veteran's service-connected residuals of a fracture of the right middle finger; index finger; ring finger; and hand condition, other than the residuals of fractured fingers and any diagnosed right arm/shoulder disability.  To the extent possible, (likely, unlikely, at least as likely as not) the examiner should opine whether a right arm/shoulder disability was either (a) proximately caused by or (b) proximately aggravated by his service-connected residuals of a fracture of the right middle finger; index finger; ring finger; and hand condition, other than the residuals of fractured fingers.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  When the development requested has been completed, the claim for entitlement to service connection should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



